UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7052



TROY R. SUTTON,

                                             Plaintiff - Appellant,

          versus

G. M. HINKLE, Warden; CAROLYN M. PARKER, Mrs.;
WONDA P. MOORE; J. GOLDEN, Major; L. D.
COSTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-95-833-2)

Submitted:   December 19, 1996            Decided:   January 3, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Troy R. Sutton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1994) complaint. Acting pursuant to 42 U.S.C.

§ 1997e (1994), the district court ordered Appellant to exhaust

administrative remedies, to advise the court within the time al-

lotted by statute of the result of the administrative proceedings,
and warned Appellant that failure to comply with the order would

result in dismissal of the action. Appellant failed to comply with

this order, and the district court dismissed the case without

prejudice upon expiration of the allowed period.
     The district court could properly require exhaustion of

administrative remedies under 42 U.S.C. § 1997e. Its dismissal of

the action, without prejudice, when Appellant failed to comply with

its order was not an abuse of discretion. We therefore affirm the

judgment below. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2